OPINION
RENFRO, Justice.
Fruehauf Corporation, doing business under the assumed name of Hobbs Trailers, a Division of Fruehauf Corporation, obtained a judgment against Thomas Biggs and Robert Earl Biggs, Individually and D/B/A Biggs Trucking Company, in the amount of $25,197.28, plus interest from date of judgment.
Defendants duly perfected an appeal to this court by writ of error.
The appeal is before us without complaint of any alleged error committed in the trial court.
We find no fundamental error apparent of record.
Affirmed.